Exhibit 10.25

PROPERTY MANAGEMENT AGREEMENT

This Property Management Agreement (the “Agreement”) made as of the 16th day of
October, 2006, by and between TRT Eagle Creek East LLC, a Delaware limited
liability company (“Owner”), and Opus Northwest Management, L.L.C., a Delaware
limited liability company (“Property Manager”).

Owner desires to retain the services of Property Manager, as an independent
contractor, in connection with the management and operation of the real property
owned by Owner identified on Exhibit A, attached hereto (“Property”) and
Property Manager desires to assume such responsibilities, upon the terms and
conditions set forth in this Agreement. If Exhibit A includes more than one
property, or if additional properties are added to this Agreement by the written
agreement of the parties from time to time, the term Property means one
property, some properties or all properties subject to the Agreement, as the
context may require.

In consideration of the premises and the mutual promises and covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Owner and Property Manager agree
as follows:

1.             Appointment.  Subject to the terms and provisions of this
Agreement, Owner hereby grants to Property Manager, as an independent
contractor, the exclusive right to manage and operate the Property. Owner and
Property Manager have entered into this Agreement in reliance upon the unique
knowledge, experience, reputation and expertise of the other party and in
reliance upon the duties of loyalty and confidentiality which each party hereby
agrees to undertake. Except as otherwise expressly provided in this Agreement,
neither party shall be required to accept performance under this Agreement from
any person, including, without limitation, Owner or Property Manager, as the
case may be, should it become a debtor in possession under the United States
Bankruptcy Code, or any trustee of either appointed under the United States
Bankruptcy Code and any assignee of such party or trustee, other than the other
party.

2.             Term and Termination.

(a)           Initial Term.  The initial term of this Agreement shall commence
on October 16, 2006, or, if Owner is not the owner of the Property on such date,
on the date Owner closes on the purchase of the property, and except as
otherwise expressly provided in this Agreement, shall continue until one year
following the commencement of the term of this Agreement and from year to year
thereafter subject to termination as provided in subsection (b). Owner shall
have the right to terminate this Agreement at anytime prior to the commencement
of the initial term by providing Property Manager with written notice of such
termination.

(b)           Termination.  Notwithstanding anything to the contrary contained
in this Agreement, Property Manager may terminate this Agreement without cause
upon 60 days prior written notice to the Owner and Owner may terminate this
Agreement without cause upon 30 days prior written notice to the Property
Manager. Owner may from time to time, by written notice, without affecting this
Agreement with respect to any other Properties, delete individual properties
from this Agreement.

Initials:  PM  

 

  Owner  

 

 


--------------------------------------------------------------------------------




(c)           Effect of Expiration or Termination.  Any expiration or
termination of this Agreement shall not affect or impair any rights or
obligations which have accrued to either party hereto prior to such expiration
or termination, including, without limitation, the rights of Property Manager to
receive payments provided for hereunder. Upon Owner’s delivery to Property
Manager of notice of termination of this Agreement under this Section 2, Owner
may send a transition team to the Property to participate in the day-to-day
operations of the Property and Property Manager shall cause its employees and
other personnel engaged in the management and operation of the Property to
cooperate with Owner’s transition team. Immediately upon the expiration of the
term hereof, Property Manager shall deliver to Owner all funds, including tenant
security deposits, tenant correspondence, property files, vendor invoices and
books and records of Owner related to the Property then in possession or control
of Property Manager. Within 60 days following expiration or termination,
Property Manager shall deliver to Owner a final accounting, in writing, with
respect to the operations of the Property.

(d)           Default.  Upon the occurrence of any breach of any term or
provision of this Agreement by a party (“defaulting party”), and after giving
notice of such breach and an opportunity to cure as provided below, the
nondefaulting party shall be entitled to terminate this Agreement immediately in
addition to any remedy such party may have at law or in equity. A defaulting
party shall be entitled to cure a monetary breach within 10 days after receipt
of written notice of such breach, or, in the case of a nonmonetary breach,
within 30 days after such notice provided that the defaulting party proceeds to
diligently cure such breach upon receipt of such notice.

(e)           Bankruptcy, Insolvency.  If either party shall file a petition in
bankruptcy or for a reorganization or arrangement or other relief under the
United States Bankruptcy Code or any similar statute, or if any such proceeding
shall be filed against either party and is not dismissed or vacated within 60
days after its filing, or if a court having jurisdiction shall issue an order or
decree appointing a receiver, custodian or liquidator for a substantial part of
the property of either party which decree or order remains in force undischarged
and unstayed for a period of 60 days, or if either party shall make an
assignment for the benefit of creditors or shall admit in writing its inability
to pay its debts as they become due, the other party may terminate this
Agreement upon five days written notice.

(f)            Termination by Mortgagee.  Notwithstanding anything to the
contrary contained in this Agreement, the holder or holders of any indebtedness
of Owner secured by a first lien mortgage or deed of trust encumbering the
Property (a “Mortgagee,” as provided for in Section 9 of this Agreement) shall
have the right to terminate this Agreement without cause upon thirty (30) days
prior written notice to Property Manager in the event such Mortgagee forecloses
its lien on the Property, or accepts a deed in lieu of foreclosure from Owner,
or otherwise becomes a mortgagee in possession of the Property.

3.             Compensation.

(a)           Management Fee.  As consideration for the performance by Property
Manager of all of its property management duties under this Agreement, Owner
agrees to pay to Property Manager for each individual property subject to this
Agreement and each month during the term of this Agreement that the individual
Property is subject to this Agreement, a property

2


--------------------------------------------------------------------------------




management fee equal to the greater of 3% of gross receipts or the minimum
amount as detailed on the attached Exhibit B – Schedule of Property Management
Fees (the “Management Fee”). The Management Fee shall be paid not later than the
tenth (10th) day of the month following the month for which such fee is earned.
“Gross Receipts” means all receipts of every kind and nature derived from the
operation of the Property during a specified period determined on a cash basis,
including, without limitation, rent, rent adjustments, utility charges, parking
charges, service charges, proceeds of rent interruption insurance and tenant
reimbursements for operating expenses, taxes and insurance; excluding: (i)
security deposits (to the extent not applied to delinquent rents) and other
refundable deposits; (ii) lump sum payments, which are not amortized, for
above-standard tenant improvements; (iii) interest on bank accounts for the
operation of the Property; (iv) proceeds from the sale or refinancing of the
Property, or any part thereof; (v) insurance proceeds or dividends received from
any insurance policies pertaining to physical loss or damage to the Property or
any part thereof (but not proceeds of rent interruption insurance); (vi)
condemnation awards or payments received in lieu of condemnation of the Property
or any part thereof; and (vii) any trade discounts and rebates received in
connection with the purchase of personal property.

(b)           Payment of Management Fee.  Provided that Property Manager is not
in default under this Agreement, Property Manager shall be entitled to pay
itself the monthly Management Fee from the Property bank account referred to in
Section 6(a) hereof.

(c)           Reimbursable and Nonreimbursable Costs.  All costs incurred by
Property Manager in the performance of its duties under this Agreement that are
in accordance with the approved Budget or within $500 or 10% of the applicable
line items in the approved Budget shall be reimbursed by Owner. Notwithstanding
any other provision herein or in any Budget, the following costs shall not be
reimbursable by Owner to Property Manager:

(i)            costs relating to bookkeeping services required to be performed
by Property Manager hereunder unless such costs are approved by Owner in writing
to Property Manager;

(ii)           salaries and payroll expenses of Property Manager’s executives,
personnel, and employees of Property Manager, except maintenance personnel
billed on an hourly or other periodic basis and subject to the limitations in
the Budget;

(iii)          Property Manager’s off-site overhead and general administrative
expenses, except long distance telephone, fax, overnight delivery, courier,
registered mail, copying, entertainment (subject to Owner’s prior approval in
each instance), uniforms, and two-way radios, where such charges are directly
related to the operation of the Property;

(iv)          premiums for insurance required to be maintained by Property
Manager or any subcontractors hereunder; and

(v)           costs of Property Manager’s principal and branch offices.

3


--------------------------------------------------------------------------------




4.             Duties.

(a)           General Management Duties.  Subject to the availability of funds
provided under the Budget, Property Manager shall manage and operate the
Property in a manner consistent with the management and operation of comparable
properties, shall provide such services as are customarily provided by a manager
of properties of comparable class and standing, and shall consult with Owner and
keep Owner advised as to all material or extraordinary matters and decisions
affecting the Property. Specifically, Property Manager shall, at Owner’s
expense, perform the following services and duties for Owner in a faithful,
diligent and efficient manner:

(i)            Property Manager shall timely prepare and deliver to Owner such
accounting and operations reports as and in the manner required pursuant to
Owner’s standard reporting requirements, as may be amended from time to time;

(ii)           Maintain businesslike relations with tenants of the Property
whose service requests shall be received, considered and recorded in systematic
fashion in order to show the action taken with respect to each request.
Complaints of a serious nature shall, after thorough investigation, be reported
to Owner with appropriate recommendations for addressing such complaints;

(iii)          Exercise its best efforts to collect all rents and other sums and
charges due from tenants, subtenants, licensees and concessionaires of the
Property;

(iv)          Prepare or cause to be prepared for execution and filing by Owner
all forms, reports and returns, if any, required by all federal, state, or local
laws in connection with unemployment insurance, workmen’s compensation
insurance, disability benefits, Social Security and other similar taxes now in
effect or hereafter imposed, and also any other requirements relating to the
contracting of third party vendors for the Property; however, Property Manager
shall not be obligated to prepare any of Owner’s local, state, or federal income
tax returns;

(v)           Pay prior to delinquency all real estate taxes, sales tax,
personal property taxes and assessments levied against the Property, or any part
thereof; and

(vi)          Subject to the limitations of the applicable approved Budget
adopted pursuant to subsection (b) hereof, perform such other acts as are
reasonable, necessary and proper in the discharge of its duties under this
Agreement.

(b)           Budgets.

(i)            Budget Approval Process.  Property Manager shall submit by
September 1st of each year during the term hereof (or such other date as Owner
may request) a proposed detailed, written estimate or projection of all receipts
and expenditures for the operation of the Property during the next Fiscal Year,
including, without limitation, all estimated rentals (including fixed,
percentage and escalation rents) and all estimated repairs, maintenance and
capital projects (“Budget”) for the ensuing Fiscal Year. Property Manager shall
submit the preliminary budget to Owner within 15 days after the date hereof for
the remainder of the Fiscal Year beginning on the date of this Agreement. A
“Fiscal Year” is a calendar year all or part of which falls within the term of
this Agreement. In the event Owner, in Owner’s sole judgment,

4


--------------------------------------------------------------------------------




disapproves of any proposed Budget submitted by Property Manager, Owner shall
give Property Manager written notice thereof in which event Property Manager
shall make all revisions thereto which Owner shall direct. Property Manager
shall resubmit the revised proposed Budget to Owner for approval. Until Owner
has approved the revised approved Budget, Property Manager may continue to
operate pursuant to the last approved Budget except for increased expenses
relating to taxes, insurance and utilities which should be paid on a current
basis. In the absence of any written notice of approval within 60 days after
delivery of a proposed Budget to Owner, the proposed Budget shall be deemed to
have been approved by Owner.

(ii)           Payment of Budgeted Expenses.  Property Manager shall have the
right to pay all expenses according to the approved Budget, including the
Management Fee. Notwithstanding any other provision in this Agreement, without
the prior written consent of Owner, Property Manager shall not incur or permit
to be incurred expenses under this Agreement (excluding only utility expenses,
general real estate taxes, insurance premiums, financing costs and emergency
expenses) that exceed 10% of the applicable line items in the Budget (e.g.,
cleaning expenses, HVAC expenses, maintenance expenses, etc.) but in no event
that exceed $500.00. Property Manager shall promptly notify Owner whenever
Property Manager determines that the Budget or any expense item in the Budget is
insufficient to cover the expenses of operating the Property or the applicable
expense item.

(c)           Property Personnel.  Property Manager shall employ, supervise, and
discharge all employees required in connection with the operation and management
of the Property. All such personnel shall, in every instance, be employees of
Property Manager or independent contractors. Property Manager shall provide and
maintain, so long as this Agreement is in force, worker’s compensation insurance
in full compliance with all applicable state and federal laws and regulations
covering all employees of Property Manager performing work in respect of the
Property operations. The granting of unbudgeted employee fringe benefits and
plans not required by law or union contract shall be subject to the reasonable
prior written approval of Owner. Property Manager agrees to comply with all
governmental anti-discrimination laws and shall not, unless acting at the
direction of Owner, do any act, nor permit any act to be done that would
constitute a violation of any or all of such laws. Property Manager shall
indemnify and hold Owner harmless from and against any and all claims,
penalties, liabilities and expenses of whatsoever kind and nature which may be
asserted by any governmental body having authority or by any person claiming to
be aggrieved by reason of any acts or failure to act by Property Manager in
accordance with or in violation of any said anti-discrimination laws, as long as
such act or failure to act is not caused or directed by Owner.

Employees of the Property Manager or independent contractors shall include the
following:

(i)            Property Manager.  A person who is primarily responsible for
overseeing the management of the Property hereunder and who is experienced in
the administration and operation of warehouse, and/or light industrial, and/or
service center facilities of the size, type, use, and quality of the Property;

(ii)           Others.  Such other personnel required to operate and maintain
the Property, including, but not limited to, an assistant property manager,
maintenance manager,

5


--------------------------------------------------------------------------------




administrative and accounting personnel, grounds keepers, and janitorial and
custodial persons, as Property Manager reasonably deems necessary or consistent
with the level of service provided by other similarly situated property.

(d)           Contracts and Supplies.  Property Manager shall, at Owner’s
expense, at the lowest cost as in its judgment is consistent with good quality,
workmanship and service standards, enter into contracts on behalf of Owner for
the furnishing to the Property of required utility services, heating and
air-conditioning services and other maintenance, pest control, and any other
services and concessions which are reasonably required in connection with the
maintenance and operation of the Property. Property Manager shall also place
purchase orders for services and Personal Property as are reasonably necessary
to properly maintain the Property. All such contracts and orders shall be
subject to the limitations set forth in the approved Budget. When taking bids or
issuing purchase orders, Property Manager shall use all reasonable efforts to
secure for and credit to Owner, any discounts, commissions or rebates obtainable
as a result of such purchases or services. Property Manager shall use all
reasonable efforts to make purchases and (where necessary or desirable) let bids
for necessary labor and materials at the lowest possible cost as in its judgment
is consistent with good quality, workmanship and service standards. Property
Manager shall not incur obligations to any person or entity in which Property
Manager or any of Property Manager’s employees has a financial or other interest
or with which Property Manager or any such employee(s) is affiliated unless: i)
the price or fee therefore is not higher than that which would have been charged
as a result of a bona fide arms-length negotiation for goods or services of
comparable quality; and ii) Property Manager delivers to Owner prior written
notice and Owner gives its prior written approval of any such proposed
transaction.

(e)           Alterations, Repairs and Maintenance.

(i)            Budgeted Repairs/Emergency Repairs.  Property Manager shall, at
Owner’s expense, perform or cause to be performed all necessary or desirable
repairs, maintenance, cleaning, painting and decorating, alterations,
replacements and improvements in and to the Property as are customarily made by
property managers in the operation of properties of the kind, size, and quality
of the Property; provided, however, that no unbudgeted alterations, additions or
improvements involving a fundamental change in the character of the Property or
constituting a major new construction program shall be made without the prior
written approval of Owner unless specifically referenced in and performed
pursuant to any lease previously approved by Owner. In addition, no unbudgeted
expenditure in excess of $250 per item or a total of $1,000 per Fiscal Year
shall be made for such purposes in connection with any single Property without
the prior written approval of Owner. Emergency repairs involving manifest danger
to life or property, or immediately necessary for the preservation or the safety
of the Property, or for the safety of the tenants of the Property, or required
to avoid the suspension of any necessary service to the Property may be made,
however, by the Property Manager without prior approval and regardless of the
cost limitations imposed by this subsection (e). Property Manager shall as soon
as practicable give written notice to Owner of any such emergency repairs for
which prior approval is not required.

(ii)           Capital Improvements.  In accordance with the terms of approved
Budgets and upon written request and/or approval of Owner, Property Manager
shall, from time to time

6


--------------------------------------------------------------------------------




during the term hereof, at Owner’s expense, make or cause to be made all
required capital improvements, replacements, or repairs to the Property. All
major repairs and capital replacements shall be managed by a person who
specializes in construction projects for the Property Manager (the “Construction
Manager”). The Property Manager shall be paid a construction management fee of:
5% of the total budgeted construction cost (excluding the construction
management fee) up to $50,000; 4% of the total budgeted construction cost
exceeding $50,001 and up to $200,000; and 3% of the total budgeted construction
costs exceeding $200,001 and up to $350,000; 2.5% of the total budgeted
construction costs exceeding $350,001 and up. For example and not by way of
limitation, the construction management fee for a $50,000 construction job would
be $2,500. The construction management fee shall be paid upon the completion of
the construction and written acceptance of the work by the Owner. The
construction management fee shall be based on the actual cost of the project,
including any change orders approved by Owner. Notwithstanding anything in this
Section 4(e)(ii) to the contrary, it is understood and agreed that, instead of
Property Manager making or causing to be made all required capital improvements,
replacements or repairs to the Property (“Construction Work”) as provided above,
Owner may elect to engage a third party consultant to perform construction
management with respect to all or any portion of such Construction Work, and,
with respect to such Construction Work managed by such a third party consultant,
(i) Property Manager shall not be required to make or cause to be made such
Construction Work, (ii) the Property Manager shall continue to be responsible
for handling activities associated with the Construction Work (other than the
actual design and construction activities), including, without limitation,
processing of invoices and coordination with tenants, and (iii) the construction
management fee payable to Property Manager on construction projects which are
the responsibility of a third party consultant shall be equal to 2% of the
actual cost of the project (and the fee schedule provided above shall not be
applicable to such construction projects).

(iii)          In connection with all improvements, replacements, or repairs to
the Property (the “Work”), the Construction Manager shall do the following:

(A)          prepare a detailed list of the Work to be performed and review the
preparation of all plans for the construction of all improvements and repairs to
the Property. Except for any Work which is less than $2,500, the plans for the
Work to be performed shall be submitted to the Owner for its approval;

(B)           except for any Work which is less than $2,500, prepare all bid
documents which shall be distributed to at least three (3) contractors on the
approved contractor list;

(C)           except for any Work which is less than $2,500, receive all
submitted bids and evaluate such bids. In evaluating the submitted bids,
Construction Manager shall evaluate the price listed in the bid, the timeliness
of the work to be performed as stated in the bid, the reputation of the
contractor submitting the bid, and any other relevant factors that Construction
Manager determines should be taken into account when evaluating the submitted
bids. Once Construction Manager evaluates all the submitted bids, Construction
Manager shall recommend to Owner the bid, if any, it believes is the best and
shall explain to Owner why the recommended bid is the best. Once Owner

7


--------------------------------------------------------------------------------




determines which bid to accept, Construction Manager shall contact the
contractor with the approved bid to award the contract;

(D)          review, inspect, and oversee the construction of all improvements,
replacements, or repairs to the Property to ensure that all said improvements,
replacements, and repairs comply with the construction contract requirements and
all applicable laws, including but not limited to local building codes and
ordinances;

(E)           ensure that all improvements, replacements, or repairs to the
Property are completed;

(F)           except for any Work which is less than $2,500 or for Work for
which a single payment will satisfy the obligation, prepare a draw package for
the disbursement of funds to the Contractor. The draw package or single payment
invoices shall be submitted to Owner for its approval;

(G)           ensure that all guaranties and warranties for the materials,
labor, and for work in connection with or relating to the Work shall be in the
name of the Owner or shall be assigned to Owner upon the completion of the Work;
and

(H)          after receiving adequate and complete lien waivers from all workers
and suppliers and other applicable parties in connection with the Work, after
taking any and all steps necessary to release and to otherwise prevent
perfection or enforcement of any liens filed or recorded against the Property in
connection with the construction of any and all improvements or replacements or
repairs to the Property, and after receiving written approval from Owner,
disburse all funds to the proper and correct parties.

The Construction Manager shall provide written reports to Owner, no less
frequently than once a month, summarizing the repairs, improvements, and
replacements being constructed on the Property, as well as such other reports as
Owner may reasonably request. These reports shall, among other things, summarize
any material problems or issues which may arise in connection with said
construction.

(iv)          Defects and Warranties.  Property Manager shall give Owner written
notice of any material or latent defect in the Property and all parts thereof
known to Property Manager promptly after any of the foregoing comes to Property
Manager’s attention including, without limitation, material defects in the roof,
foundation and walls of the Property and in the sewer, water, electrical,
structural, plumbing, heating, ventilation and air conditioning systems.
Property Manager shall make periodic visual inspections of the Property
consistent with its employees’ and agents’ expertise as referenced in Section
4(c)(i) hereinabove. Property Manager shall have no obligation to discover any
such condition or make any other inspections, but Property Manager shall be
required to ascertain the existence of any contractor/subcontractor warranty or
guaranty and to submit a request to the appropriate contractor/subcontractor to
repair the defect as necessary.

8


--------------------------------------------------------------------------------




(f)            Licenses and Permits.  Property Manager shall, at Owner’s
expense, attempt to obtain and maintain in the name of Owner all licenses and
permits required of Owner or Property Manager in connection with the management
and operation of the Property. Owner agrees to execute and deliver any and all
applications and other documents and to otherwise cooperate with Property
Manager in applying for, obtaining and maintaining such licenses and permits.

(g)           Compliance with laws.  To the extent permitted by the approved
Budget, Property Manager shall use best efforts to comply with all applicable
laws, regulations and requirements of any federal, state or municipal government
having jurisdiction with respect to the use or manner of use of the Property or
the maintenance or operation thereof.

(h)           Legal Proceedings.  Property Manager cannot and may not terminate
any lease, lock out a tenant, institute suit for rent or for use and occupancy,
or proceedings for recovery of possession, without the prior written approval of
Owner. In connection with such suits or proceedings only legal counsel
designated by Owner shall be retained, and all such suits or proceedings shall
be brought in the name of Owner and shall be handled in such manner as Owner
directs.

(i)            Inventory.  Property Manager shall maintain a current inventory
of all equipment supplies, furnishings, furniture and all other items of
personal property now or hereafter owned by Owner and located upon or used, or
useful for, or necessary or adapted for the operation of the Property.

(j)            Signs.  Property Manager may place one or more signs on or about
the Property stating, among other things, that Property Manager is the
management and leasing agent for the Property. All such signs and locations
thereof shall be subject to Owner’s prior written approval.

(k)           Third Party Vendors.  All third party vendors with whom Property
Manager contracts on behalf of Owner shall be required to submit certificates of
insurance evidencing that such vendor carries at least $1,000,000 in
comprehensive general liability insurance and such workers compensation
insurance as may be required by statute in the state in which the Property is
located. If required by other provisions of this Agreement, Owner shall be added
as an additional named insured on such policies of insurance.

(l)            Leases.  In accordance with the terms and provisions of this
Agreement, Property Manager shall use commercially reasonable efforts to ensure
that all tenants comply with the terms and provisions of their leases and shall
take customary actions to enforce such leases.

(m)          Additional Services.  If Property Manager shall perform such
additional services as Owner may reasonably request in writing, which are not
specifically provided for in this Section 4 above, Property Manager will be
compensated for such services on an hourly basis or on a negotiated fee basis.

9


--------------------------------------------------------------------------------




5.             Procedure For Handling Receipts And Operating Capital.

(a)           Receipts.  All monies received by Property Manager for or on
behalf of Owner in connection with the operation and management of the Property
shall be promptly deposited by Property Manager in an operating account or
accounts established in Owner’s name at such bank as directed by Owner
(“Operating Accounts”). Periodically throughout the month, Owner, in its sole
discretion, may remove any excess funds from such Operating Accounts.

(b)           Disbursements.  Owner shall deposit and maintain sufficient funds
in the Operating Accounts, and Property Manager shall withdraw and pay from such
account or accounts, such amounts at such times as the same are required in
connection with the management and operation of the Property in accordance with
the provisions of this Agreement.

(c)           Authorized Signatories.  Certain officers and employees of
Property Manager, approved by Owner and designated on Exhibit C hereto, shall be
authorized signatories on the Operating Accounts and shall have authority to
make withdrawals from such Operating Accounts. In addition, Owner shall have at
least one officer or employee of Owner as an authorized signatory on each
Operating Account, which officer(s) or employee(s) of Owner shall also be
designated on Exhibit C hereto. Property Manager shall cause all officers and
employees of Property Manager who are so designated to be bonded, at Property
Manager’s expense, in an amount required by Owner, but not less than $50,000.
Property Manager shall also cause all other officers, employees, affiliates or
agents of Property Manager who in any way handle funds for the Property to be
bonded, at no expense to Owner, in an amount not less than $50,000.

(d)           Security Deposits.  All security deposits of tenants of the
Property shall be maintained under the joint control of Owner and Property
Manager in such manner as Owner shall approve and as required by the applicable
state law.

6.             Accounting.

(a)           Books and Records.  In accordance with the guidelines and
operating procedures established by Owner, Property Manager shall maintain, at
the central office of Property Manager, a comprehensive system of office
records, books, computer files and data and accounts pertaining to the Property
(using such property management accounting software that Owner may choose),
which system currently is MRI. Owner also has a website, xdrive.com, which
Property Manager shall also be required to maintain and/or access for additional
required forms and reports. Such systems (MRI & xdrive.com), records, books,
computer files and data and accounts shall be available for examination, copying
and audit by Owner and its agents, accountants and attorneys during regular
business hours. Property Manager, during the term, shall preserve all records,
books, computer files and data and accounts for a period of three years and at
the end of such period shall deliver or make available to Owner such records,
books, computer files and data and accounts. All such records, books and
computer files and data shall, at all times, be the property of Owner.

(b)           Periodic Statements; Audits.

(i)            Periodic Statements.  Property Manager shall timely prepare and
deliver to Owner such accounting and operations reports as and in the manner
required pursuant to Owner’s standard reporting requirements, as may be amended
from time to time.

10


--------------------------------------------------------------------------------




(ii)           Data Processes.  Property Manager shall timely meet all
designated deadlines for inputting and maintaining data on Owner’s MRI system
(or other system hereafter designated by Owner) so that Owner may download such
data from Property Manager’s computers to Owner’s computers on such designated
deadlines.

(iii)          Audit.  In the event that Owner requires an audit, the audit
shall be at Owner’s expense and the Property Manager shall cooperate with the
auditors.

(iv)          Other Statements.  Owner may request and Property Manager shall
provide when available such monthly, quarterly and/or annual leasing and
management reports that relate to the operations of the Property as Property
Manager customarily provides the owners of other properties it manages.

(c)           Return of Computer Hardware and Software.  Immediately following
the termination of this Agreement by either Owner or Property Manager, Property
Manager shall return and/or deliver to Owner, in good condition and working
order, all hardware, software, documentation, backup tapes, signature cartridges
and all other computer hardware and software purchased or otherwise provided by
Owner to Property Manager for Property Manager’s use during the term of this
Agreement.

7.             Insurance.

(a)           Insurance by Owner.  Owner, at its expense, will obtain and keep
in force adequate insurance against physical damage (e.g., fire and extended
coverage endorsement, boiler, and machinery, etc.) and not less than $5,000,000
Occurrence and Aggregate general liability insurance against liability for loss,
damage, or injury to property or persons which might arise out of the occupancy,
management, operating, or maintenance of the Property covered by this Agreement.
Property Manager will be covered as an insured in its capacity as a Real Estate
Manager on all commercial general liability insurance obtained by Owner. Owner
shall save Property Manager harmless from any liability on account of loss,
damage, or injury, to the extent actually insured against by Owner provided:

(i)            Property Manager notifies Owner within twenty-four hours after
Property Manager receives notice of any such loss, damage or injury;

(ii)           Property Manager takes no action (such as admission of liability)
which bars Owner from obtaining any protection afforded by any policy Owner may
hold; and

(iii)          Property Manager agrees that Owner shall have the exclusive
right, at its option, to conduct the defense to any claim, demand or suit within
limits prescribed by the policy or policies of insurance.

The Property Manager shall furnish whatever information is requested by Owner
for the purpose of establishing the placement of insurance coverages and shall
aid and cooperate in every reasonable way with respect to such insurance and any
loss thereunder. Owner shall include in its hazard policy covering the Property,
the personal property, fixtures and equipment located thereon (owned by either
Property Manager or Owner), appropriate clauses pursuant to

11


--------------------------------------------------------------------------------




which the insurance carriers shall waive the rights of subrogation with respect
to losses payable under such policies.

(b)           Indemnity.  Owner agrees to indemnify, defend and hold Property
Manager harmless from and against any and all loss, cost, damage, liability or
expense (including, without limitation, attorneys’ fees, accountants’ fees,
consultants’ fees, court costs and interest) resulting from bodily injury or
tangible property damage and arising in connection with the Property to the
extent the same were caused by the negligence or willful misconduct of Owner, or
its officers or employees.

(c)           Property Manager’s Insurance.  Property Manager shall maintain, at
its expense, insurance coverages in the following amounts:

(i)            Worker’s Compensation – Coverage A: statutory amount

Coverage B: Employer’s Liability insurance:

$500,000 Each Accident

$500,000 Disease, Policy Limit

$500,000 Disease, Each Employee

(ii)           Commercial General Liability, on an occurrence basis, including
Bodily Injury and Property Damage Liability, Personal and Advertising Injury
Liability for the following limits:

General Aggregate

 

$

2,000,000

 

 

 

 

 

Products - Completed Operations Aggregate

 

$

2,000,000

 

 

 

 

 

Each Occurrence

 

$

1,000,000

 

 

 

 

 

Personal and Advertising Injury Liability

 

$

1,000,000

 

 

(iii)          Owned, Hired and Non-Owned Business Automobile liability
insurance in an amount no less than $1,000,000 per accident Combined Single
Limit for bodily injury and property damage

(iv)          Property Manager’s Errors & Omissions Insurance in an amount not
less than $1,000,000 per loss, aggregate.

(v)           Employee Theft Insurance in an amount not less than $1,000,000.
Employee Theft Insurance policy shall provide coverage for theft of Owner’s
money, securities and other property by employees of Property Manager.

(vi)          Property Insurance coverage for personal property of Property
Manager.

12


--------------------------------------------------------------------------------




All coverage shall be provided by insurance companies with a current Best’s
Rating of A VIII or higher. At the commencement of the Agreement, Property
Manager shall furnish Owner with Certificates of Insurance. All insurance
policies shall provide for 30 days’ written notice to Owner prior to the
cancellation or any material change to any provisions therein. Certificates of
Insurance shall be modified so the words “endeavor to”, “but failure to mail
such notice shall impose no obligation or liability of any kind upon the
company, its agents or representatives”, and all provisions of similar effect
shall be deleted from the certificate form’s cancellation provision. At least
ten (10) days prior to the expiration of any such policy, Property Manager will
provide to Owner evidence of the renewal or replacement of the aforesaid
policies.

(d)           Indemnification of Owner.  Property Manager agrees to defend and
hold and save Owner free and harmless from and against all expenses, claims,
liabilities, losses, judgments or damages, including reasonable attorneys’ fees
actually incurred (except to the extent covered by insurance carried by Owner),
which Owner may suffer or incur as a result of any gross negligence or willful
misconduct of Property Manager or its agents, employees, independent contractors
or others under the direction or control of Property Manager, any claim by or
relating to any employee of Property Manager against Owner that is predicated on
the claim that such employee is the employee of Owner and not of Property
Manager or acts outside the scope of Property Manager’s authority hereunder, and
agrees to retain legal counsel reasonably acceptable to Owner and at Property
Manager’s sole expense to defend promptly and diligently any claim, action or
proceeding brought against Owner or Property Manager, jointly or severally,
arising out of or in connection with any of the foregoing. Owner shall have the
right to be represented by advisory counsel of its own selection and at its own
expense.

It is expressly understood and agreed that the provisions of Section 7(b)
hereinabove and the provisions of this Section 7(d) shall survive the
termination of this Agreement to the extent of any cause of action arising from
events occurring prior to such termination.

(e)           Subcontractor’s Insurance.  Property Manager shall require that
all subcontractors brought onto the Property have insurance coverage, at the
subcontractor’s expense, in the following minimum amounts (which amounts may be
increased at Owner’s written request, depending on the work to be performed):

(i)            Workman’s Compensation – statutory amount;

(ii)           Employer’s Liability - $500,000/$500,000/$500,000 minimum;

(iii)          Broad Form Commercial General Liability (naming Owner and
Property Manager as additional insureds) - $1,000,000 per occurrence Combined
Single Limit; $2,000,000 aggregate (i.e., such insurance shall include
contractual liability, personal injury protection and completed operations
coverage and hold harmless provision in favor or Owner and Property Manager);

(iv)          Auto Liability - $1,000,000 minimum; and

13


--------------------------------------------------------------------------------




(v)           Property Insurance coverage for tools and equipment brought onto
        and/or used on the Property by the subcontractor – an amount equal to
the replacement costs of all such tools and equipment.

All such general liability policies of insurance shall name Owner, Property
Manager and all other parties and/or entities required by Owner as additional
insureds thereunder, as their respective interests may appear.

Property Manager must obtain Owner’s prior permission to waive any of the above
requirements. Property Manager shall obtain and keep on file a certificate of
insurance that shows the contractor is so insured.

8.             Subordination to Mortgages.

(a)           Subordination.  This Agreement and Property Manager’s interest and
rights hereunder, are subject and subordinate to the lien of any first mortgage,
whether now existing or hereafter created on or against the Property, and all
amendments, restatements, renewals, modifications, consolidations, refinancings,
assignments and extensions thereof (“Mortgage”), without the necessity of any
further instrument or act on the part of the Property Manager. Property Manager
agrees, at request of the holder of any such Mortgage (the “Mortgagee”), to
attorn to the Mortgagee and/or to execute such documentation as the Mortgagee
may reasonably require to evidence that Property Manager’s interest and rights
hereunder are and shall be subject and subordinate at all times to the lien of
the Mortgage. The term “Mortgage” as used herein shall be deemed to include
deeds of trust, security agreements, assignments and any other encumbrances, and
any reference to the “Mortgagee” of a Mortgage shall be deemed to include the
beneficiary under a deed of trust. Notwithstanding the foregoing, nothing herein
shall obligate the Property Manager to continue its performance under this
Agreement unless it continues to be paid in accordance with the terms of this
Agreement.

(b)           Rights after Events of Default.  In the event of any default under
any Mortgage, the Property Manager shall continue to perform its obligation
under this Agreement until the termination of this Agreement by the Mortgagee,
which may occur in the Mortgagee’s sole discretion, as provided for in Section
2(f) of this Agreement.

9.             Miscellaneous Provisions.

(a)           Notices.  All notices, waivers, demands, requests, or other
communications, except for those approvals required under this Agreement which
shall be sent by facsimile or regular mail to the asset manager for that
individual Property, required or permitted hereunder shall, unless otherwise
expressly provided, be in writing and be deemed to have been properly given,
served and received (i) if delivered by messenger, when delivered, (ii) if
mailed, upon deposit in the United States mail, certified or registered, postage
prepaid, return receipt requested, (iii) if telexed, telegraphed, or telecopied,
if such dispatch is followed by delivery pursuant to (iv) below the next
business day, or (v) if delivered by reputable overnight express courier,
freight prepaid, the next business day after delivery to such courier; in every
case addressed to the party to be notified as follows:

14


--------------------------------------------------------------------------------




 

To Property Manager:

Opus Northwest Management, L.L.C.

 

10350 Bren Road West

 

Minnetonka, MN 55343

 

Attn: Michael E. Dwyer

 

Telephone:

952-656-4550

 

Telefax:

952-352-8550

 

 

 

With a copy to:

 

 

 

Opus Corporation

 

10350 Bren Road West

 

Minnetonka, MN 55343

 

Attn: Legal

 

 

To Owner:

TRT Eagle Creek East LLC

 

c/o DCT Industrial Fund II LLC

 

518 17th St, Ste 1700

 

Denver, CO 80202

 

Attn: Bonnie Micus

 

Telephone:

303-228-2200

 

Telefax:

303-228-2201

 

or to such other address(es) or addressee(s) as any party entitled to receive
notice hereunder shall designate to the others in the manner provided herein for
the service of notices. Rejection or refusal to accept or inability to deliver
because of changed address or because no notice of changed address was given,
shall be deemed receipt.

(b)           Severability.  If any term, covenant or condition of this
Agreement or the application thereof to any person or circumstance shall, to any
extent, be held to be invalid or unenforceable, the remainder of this Agreement,
or the application of such term, covenant or condition to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term, covenant or condition of this
Agreement shall be valid and shall be enforced to the fullest extent permitted
by law.

(c)           No Joint Venture or Partnership.  Owner and Property Manager
hereby renounce the existence of any joint venture or partnership between them
and agree that nothing contained herein or in any document executed in
connection herewith shall be construed as making Property Manager and Owner
joint venturers or partners.

(d)           Modification, Termination.  This Agreement may be amended or
modified only by a written instrument executed by Property Manager and Owner.

(e)           Total Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof.

(f)            Article and Section Headings.  Article and Section headings
contained in this Agreement are for reference only and shall not be deemed to
have any substantive effect or to limit or define the provisions contained
herein.

15


--------------------------------------------------------------------------------




(g)           Successors and Assigns.  This Agreement shall be binding on the
parties hereto, and their successors and permitted assigns. Property Manager may
not assign or otherwise transfer its interest hereunder without the prior
written consent of Owner, which consent may be withheld arbitrarily in Owner’s
sole discretion. This Agreement is freely assignable by Owner.

(h)           Governing Law.  This Agreement shall be construed in accordance
with the internal laws of the state in which the Property is located.

(i)            Sarbanes Oxley Act.  Property Manager, at it sole expense, shall
comply with all requirements set forth in the Sarbanes Oxley Act of 2002 with
respect to the Project. Specifically, Property Manager will be required to
produce documentation of all accounting policies and procedures which identify
all key controls and describes in detail the processes which ultimately affect
the Project financial statements. In addition, Property Manager may be required
to perform periodic testing of such identified controls and remediate any
control weaknesses identified through such test work. All policies and
procedures, documentation and test work will be performed to the specification
of the Owner including but not limited to, implementation of appropriate
controls, scope of test work including such as sample size, measures to be taken
from remediation, etc.

(j)            Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.

SIGNATURES BEGIN ON NEXT PAGE

16


--------------------------------------------------------------------------------




SIGNATURE PAGE TO PROPERTY MANAGEMENT AGREEMENT DATED June 6, 2006
BETWEEN DCT Eagle Creek LLC AND Opus Northwest Management, L.L.C.

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

OWNER:

 

 

 

TRT EAGLE CREEK EAST LLC, a Delaware limited
liability company

 

 

 

By: DCT Industrial Fund II LLC, a Delaware limited
liability company, pursuant to written agreement

 

 

 

 

By: Dividend Capital Operating Partnership LP, a
Delaware limited partnership, its sole member

 

 

 

 

By: Dividend Capital Trust Inc., a Maryland corporation, its general partner

 

 

 

 

 

By:

 

 

 

Teresa L. Corral

 

 

Sr. Vice President

 

 

 

 

Date:

 

 

 

 

 

PROPERTY MANAGER:

 

 

 

 

 

Opus Northwest Management, L.L.C.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Date:

 

 

17


--------------------------------------------------------------------------------




EXHIBIT A
to Property Management Agreement dated October 16, 2006
by and between TRT Eagle Creek East LLC and Opus Northwest Management, L.L.C.

LIST OF PROPERTIES COVERED BY THIS AGREEMENT

Addresses:

1.    12800 South Highway 13 Savage, MN

Which property(ies) are more particularly described as follows:

1. Lot 1, Block 4, SAVAGE BUSINESS PARK SECOND ADDITION, except the West 61.29
feet thereof, Scott County, Minnesota.

18


--------------------------------------------------------------------------------




EXHIBIT B
to Property Management Agreement dated October 16, 2006
by and between TRT Eagle Creek East LLC and Opus Northwest Management, L.L.C.

SCHEDULE OF PROPERTY MANAGEMENT FEES

Property Address

 

Monthly Minimum

 

 

 

 

 

12800 South Highway 13 Savage, MN

 

3% or $1,530

 

 

19


--------------------------------------------------------------------------------




EXHIBIT C
to Property Management Agreement dated October 16, 2006
by and between TRT Eagle Creek East LLC and Opus Northwest Management, L.L.C.

DESIGNATED SIGNATORIES

TRT Eagle Creek LLC, a Delaware limited liability company

Matthew T. Murphy, Vice President

 

 

 

Opus Northwest Management, L.L.C.

Michael E. Dwyer

Vicki M. Ribich

Joanne Lehrke

20


--------------------------------------------------------------------------------